In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 07-1295
JOHN E. BERGER,
                                        Plaintiff-Appellant,
                             v.

MICHAEL J. ASTRUE, COMMISSIONER
OF SOCIAL SECURITY,
                                       Defendant-Appellee.
                       ____________
          Appeal from the United States District Court
              for the Western District of Wisconsin.
       No. 06-C-0256-C—Barbara B. Crabb, Chief Judge.
                       ____________
 ARGUED NOVEMBER 8, 2007—DECIDED FEBRUARY 8, 2008
                  ____________


 Before EASTERBROOK, Chief Judge, and FLAUM and
KANNE, Circuit Judges.
  FLAUM, Circuit Judge. Plaintiff-appellant, John Berger,
appeals the Commissioner of Social Security’s denial of
disability benefits for his back impairment. After the
Commissioner’s denial, Berger sought review in the
district court, arguing that the ALJ misread the medical
evidence and unjustifiably discounted the credibility of
his testimony. The magistrate judge, in a well-reasoned
and comprehensive opinion, recommended affirming the
Commissioner’s denial. The district court then adopted
the magistrate’s recommendation, and this appeal fol-
lowed. Finding no error, we affirm.
2                                              No. 07-1295

                     I. Background
    A. Factual History
  John Berger, a Wisconsin native, is a carpenter by
trade with the equivalent of a high-school education who,
in January 1999, began experiencing pain in his left leg,
left foot, and back after he took a fall at work. In August
1999, Berger visited a neurologist, Dr. Ahmad Haffar, to
have his back examined. After an MRI, Dr. Haffar deter-
mined that Berger probably had a herniated disc at the
bottom two segments of his lower lumbar (L4-L5) with
impingement on the nerve root and narrowed discs at
the top four segments of his lower lumbar (L1-L4). In
layman’s terms, this meant that Berger had suffered some
damage to the part of his back that handles flexion, or the
movement of the back. The disc between the last two
vertebrae in his lower back (L4-L5) had been damaged,
causing it to swell and stick out. When the disc
moved—whether during lifting, bending over, or twist-
ing—it pressed on a nerve in Berger’s back, causing
significant pain. Four other discs in his lower back (L1-L4)
had narrowed, bringing the vertebrae closer together
and similarly causing pain during movement. Dr. Haffar
gave Berger an epidural steroid injection, but it did little
to stop the pain. So Dr. Haffar referred Berger to a
neurosurgeon, Dr. K.S. Paul, for further evaluation.
  In November 1999, Berger reported to Dr. Paul that he
was experiencing continuing and near-constant pain in
his lower back and leg, as well as tingling in his left
foot and leg. Berger said that he felt pain nearly all the
time, but physical activity made it worse. After some tests,
Dr. Paul noted that Berger walked with a limp and could
only raise his left leg 30 degrees and his right leg 60
degrees, but he otherwise had normal strength and tone.
A myelogram (an X-ray of the spine and the spaces
between the spinal column after the patient is injected
No. 07-1295                                               3

with a special dye) and a CT scan confirmed the herniated
discs at L4-L5 and the compressed nerves. Based on these
findings, in January 2000, Dr. Paul recommended back
surgery. But Berger’s worker’s compensation carrier
denied his request, and he did not have either the money
or the insurance coverage to pay for the surgery himself.
  Around roughly the same time, Berger suffered a second
injury at work while trying to move a wall frame, and he
sought treatment from Dr. Christal Sakrison, a general
practitioner. To ease his back pain, Dr. Sakrison pre-
scribed Vicodin and a muscle relaxer. Apparently this
didn’t sufficiently address the pain because after his
December 10, 1999 appointment Dr. Sakrison told Berger
to stop working pending physical therapy and further
evaluation. Over the next two weeks, Berger underwent
four sessions of physical therapy and performed home
exercises to strengthen his back. Later that month, a
functional-capacity evaluation indicated that Berger
could perform light work, meaning occasionally climbing
stairs, walking, crawling, performing trunk rotations
and bending.
  In January 2000, Berger saw a third doctor—Dr. Ste-
phen Weiss, an orthopedic surgeon—for an evaluation
related to his claim for worker’s compensation. Dr. Weiss
described Berger as walking with a normal gait with
moderate muscle spasms and tenderness in his lower
back. He noted that Berger had a restricted range of
motion in his lower back and a somewhat limited ability
to lift his left leg. Based on all this, Dr. Weiss concluded
that Berger should not perform work that required exten-
sive lifting, such as lifting anything from below his mid-
thigh, regularly lifting more than 20 pounds, or repeti-
tively lifting more than 10 pounds.
  Following these three diagnoses, Berger attempted to
return to work, but his employer refused. He could not
4                                               No. 07-1295

perform his old job; nor did his employer have light work
for him to perform. This was a problem: Berger couldn’t
pay for the surgery he needed to return to work, but he
couldn’t get the money he needed for the surgery unless
he worked. Over the next few months, Berger was able
to perform some light construction work and sought a
position as a supervisor that would provide health insur-
ance. But by July 2000, Berger’s condition had gotten
worse and he could no longer work at all. Berger visited
Dr. Sakrison and received a second epidural steroid
injection. He also revealed that he had been receiving
hydrocodone from another doctor to deal with the pain.
Dr. Sakrison soon prescribed Duragesic patches as well,
which provided localized pain relief. With this regimen,
Berger could work 2 to 2.5 days a week as an independent
contractor and perform light labor. The patches soon lost
some of their effectiveness, and by November 2000, Berger
told Dr. Sakrison that he could barely work, having
gone in only two days in the two weeks prior to his ap-
pointment.
  Eventually, Berger settled his worker’s compensation
claim, and, in October 2001 he returned to Dr. Paul to
inquire into surgery. A second MRI revealed that Berger’s
original condition had actually improved somewhat; his
herniated disc did not stick out as far, and his spinal canal
was not as narrow. But all did not come up roses. A CT
scan revealed a “pars defect” between Berger’s lowest
lumbar vertebra (the bottom part of the spine, or L5) and
his sacrum (the top part of the pelvis that connects with
the spine). A “pars” keeps the vertebra in place, among
other things. If it breaks (or has some other “defect”), the
vertebra can slip, causing pain. Rather than immediately
performing surgery, Dr. Paul recommended that Berger
receive epidural steroid injections and, when these eventu-
ally proved ineffective, a discogram—an invasive (and
painful) procedure in which a doctor injects dye into a
No. 07-1295                                              5

vertebral disc to test for pain and then takes an X-ray of
the spinal column. The discogram revealed excruciating
pain in a different part of Berger’s back—L2-L3—but
less pain in the part of his back that had originally
bothered him—L4-L5.
  Although Dr. Paul suggested in March 2002 that Berger
undergo surgery to fuse the L4 and L5 vertebrae (and thus
keep them from moving and causing pain), another
doctor—Dr. Steven Weinshel—gave a second opinion a
few months later and disagreed. In the first place, the
pain had shifted to a different part of Berger’s back. In
addition, because of the pars defect, fusing L4 and L5
could cause instability further down his back and eventu-
ally require another surgery to fuse more vertebrae, which
would further diminish Berger’s mobility. Dr. Weinshel
also noted that Berger had good strength, normal reflexes,
positive leg movement in his left leg, and a normal gait.
In light of all this, Dr. Weinshel recommended a con-
servative treatment to manage the pain, but not surgery.
  Given his lack of insurance and hobbled finances, Berger
did not undergo any further treatment. He returned to
Dr. Paul in April 2003, who also recommended against
surgery given possible future complications. Dr. Paul could
not give Berger much advice as to what jobs he could or
could not perform, stating in his findings that Berger
would need a functional-capacity evaluation. But he did
indicate after a lumbar spine questionnaire that Berger
would likely miss more than three days of work per month.
  In July 2003, Berger also visited a consulting physician
for the Disability Determination Services, Dr. Dar Muceno.
As part of his evaluation, Dr. Muceno considered the
battery of tests that Berger had undergone since 1999—his
discogram, MRIs, progress reports, and a neurological
exam. After reviewing the medical records, Dr. Muceno
determined that Berger had the residual functional
capacity for no more than sedentary work.
6                                              No. 07-1295

  In July 2004, Dr. Sakrison completed a lumbar spine
questionnaire and opined that Berger should not work
where he had to sit or stand continuously and where
he could not stand when necessary. She also indicated
that Berger would need to take several breaks each
hour and would be absent from work more than three
times a month. Dr. Sakrison wrote a letter to Berger’s
attorney to this effect, summarizing her treatment. But
her letter had a caveat; she said that she had primarily
monitored Berger’s pain medications and did not have
documentation of Berger’s work capacity or work limita-
tions.


    B. Procedural History
  Berger had filed an application for disability in January
2002, and in October 2004 he had a hearing before an ALJ
at the Social Security Administration. Berger testified at
the hearing about his medical history, his back pain,
treatment history, and the limitations that his condition
had placed on his ability to work as a carpenter. He
noted that he had performed odd jobs as an independent
contractor, admitting that he had not always paid income
taxes on his earnings. He also discussed physical activities
that he performed in his personal life, such as mowing his
parents’ lawn or driving four hours to see his girlfriend.
  A vocational expert, Edward Utities, also would testify
during Berger’s hearing. The ALJ asked Utities to opine on
the jobs available to someone like Berger who could not
use ropes or ladders, could not stoop, crouch, crawl or
kneel except occasionally. Utities testified that given
Berger’s age, education and work experience, he could
perform one of the 5100 bench assembly jobs available
in Wisconsin and one of the 500 jobs available monitoring
surveillance systems.
No. 07-1295                                                7

  In a written decision, the ALJ denied Berger’s request
for disability benefits. The ALJ applied the five-step
evaluation process required by 20 C.F.R. § 404.1520.
Berger had shown that he had not engaged in “substantial
gainful activity” since his injury and that his condition did
constitute a “severe medically determinable physical . . .
impairment,” as required by steps one and two. And
Berger could not engage in his “past relevant work” as a
carpenter or construction worker, as required by step four.
  But the ALJ concluded that the medical evidence did not
show that Berger “m[e]t[ ] or equal[ed]” any SSA listings,
and his application thus failed at step three. The ALJ went
on to conclude that Berger had a residual functional
capacity to perform sedentary work, meaning that he
could “make an adjustment to other work”—assembly jobs
and monitoring surveillance systems—and was not dis-
abled based on the factors listed in step five. In so doing,
the ALJ adopted Dr. Muceno’s findings regarding Berger’s
medical condition and found that he was able to work if
he did not sit for more than 6 to 8 hours a day, lift any
more than 10 pounds occasionally, stand or walk any
more than two hours in an eight-hour workday, use ropes,
ladders or scaffolding, and did not stoop, crouch, or crawl.
The ALJ rejected the opinions of Drs. Paul and Sakrison
that Berger would have to miss more than three days of
work per month. Both were unpersuasive in light of their
“significant disclaimers,” such as a statement by Dr. Paul
that his conclusion was not based on a recent examination
and Dr. Sakrison’s statement that she did not have any
documentation of a functional work capacity. Finally, the
ALJ rejected Berger’s testimony as not credible, character-
izing his “complaints of disabling pain [as] inconsistent
with his reports regarding his daily activities.”
  Berger appealed to the District Court for the Western
District of Wisconsin. The case was assigned to a magis-
trate, Judge Stephen L. Crocker, who issued a comprehen-
8                                              No. 07-1295

sive written decision. Although he expressed “bemusement
and displeasure with the manner in which the ALJ ap-
proached” the case, he ultimately recommended affirming
the ALJ’s decision. The district court adopted the magis-
trate’s findings, and this appeal followed.


                     II. Discussion
   Berger raises two general issues on appeal. First, he
argues that the ALJ misconstrued the medical evidence in
making its residual functional capacity finding, whether
by misinterpreting medical evidence or by giving too
little weight to his treating doctors. Second, Berger
challenges the ALJ’s determination that he was not
credible. The following sections discuss each issue in turn.


    A. ALJ’s Evaluation Of The Medical Evidence
  As mentioned, an ALJ conducts a five-step inquiry in
deciding whether to grant or deny benefits as required by
20 C.F.R. § 404.1520. Step three requires the ALJ to
“consider the medical severity of [the] impairment[s]” to
determine whether the impairment “meets or equals one
of [the] listings in” appendix 1 of subpart P. 20 C.F.R.
§ 404.1520(a)(4)(iii). If a claimant’s impairment rises to
this level, he earns a presumption of disability “without
considering [his] age, education, and work experience.” Id.
at § 404.1520(d). But if the impairment falls short, an
ALJ must examine the claimant’s “residual functional
capacity”—that is, the types of things he can still do
physically—to determine whether he can perform his “past
relevant work,” id. at § 404.1520(a)(4)(iv) (step four), or,
failing that, whether the claimant can “make an adjust-
ment to other work” given his “age, education, and work
experience,” id. at § 404.1520(a)(4)(v) (step five). The ALJ
determined that Berger’s impairment did not “meet[ ] or
No. 07-1295                                              9

equal[ ]” any of the listings in appendix 1. And because he
could still perform sedentary work, he could “make an
adjustment to other work” in either a bench assembly job
or by monitoring surveillance systems, scotching his
disability claim at step five. The short of Berger’s
appeal is that the ALJ erred in its interpretation of the
medical evidence in reaching this conclusion.
  In an appeal from the denial of social-security benefits,
we are not free to replace the ALJ’s estimate of the
medical evidence with our own. Instead, we review the
SSA’s final decision for substantial evidence, 42 U.S.C.
§ 405(g), meaning that we ensure that the decision rests
on “such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion,” Richardson v.
Perales, 402 U.S. 389, 401 (1971). When an ALJ recom-
mends that the agency deny benefits, it must first “build
an accurate and logical bridge from the evidence to the
conclusion.” Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir.
2000). In other words, as with any well-reasoned decision,
the ALJ must rest its denial of benefits on adequate
evidence contained in the record and must explain why
contrary evidence does not persuade.
  Berger is able to point to minor errors in the ALJ’s
reasoning. For example, the ALJ erroneously stated that
Berger was not a candidate for surgery in 2001 because
his condition at L4-L5 had “resolved” itself. In fact,
the 2001 MRI revealed that the disc between Berger’s L4-
L5 vertebrae had improved somewhat, though not fully.
And Drs. Paul and Weinshel recommended against sur-
gery due to the risks of future degeneration, not Berger’s
recovery. The ALJ also said that the discogram showed
that Berger had a “normal disc” at the L2-L3 vertebrae
when in fact the previous MRI revealed that Berger had
a small annular tear in that disc. These errors lend
weight to the argument that the ALJ had not fully under-
stood the medical evidence.
10                                             No. 07-1295

  But these misreads prove to be outliers and do not
indicate that the ALJ’s decision lacked an adequate
factual basis. The ALJ’s job was to assess Berger’s resid-
ual functional capacity by evaluating the “objective medical
evidence and other evidence” to determine whether it was
consistent with Berger’s subjective statements regarding
his impairment. 20 C.F.R. § 404.1529(a), (d)(3). The ALJ’s
assessment was entirely consistent with that offered by
Dr. Muceno, the doctor for Disability Determination
Services who examined Berger in July 2003. Dr. Muceno
reviewed Berger’s medical history, the MRIs, the results
from the discogram, and the previous observations by his
treating doctors. Based on all this, Dr. Muceno determined
that Berger could “do no more than sedentary” work. Dr.
Muceno’s report was based on the objective medical
evidence available at the time. It discussed Berger’s
“chronic low back pain syndrome” due to a “degenerative
disc at L4-L5” and it stated that Berger had a “positive
[straight leg raise] on the left and negative on the right.”
The report also set out the previous work evaluations and
progress notes, which indicated that he “ambulated well,”
was “stiff when he got out of chair,” and concluded that he
was “capable of light” work. The ALJ credited the report’s
findings as being “consistent with the evidence of record
regarding the claimant’s objective medical findings and
reported activities, and inconsistent with complete disabil-
ity.”
  The ALJ also found support for Dr. Muceno’s conclu-
sions in the various medical tests undergone by Berger
over the years. In December 1999, Berger underwent a
functional-capacity evaluation, which showed that he was
able to perform light work, including lifting 20 pounds
occasionally and 10 pounds frequently. The ALJ credited
this report and a January 2000 evaluation that reached
the same conclusion. In addition, Dr. Sakrison’s notes
indicated that Berger had continued to do some work as a
No. 07-1295                                              11

carpenter, albeit not at a full-time level. The ALJ consid-
ered even this part-time carpentry work, which involved
a medium exertional level, as proof that Berger could
perform “well above the residual functional capacity” of
sedentary work.
  And the ALJ did discuss and dismiss that medical
evidence tending to support Berger’s claim, in particular
the reports of Drs. Sakrison and Paul. An ALJ must only
“minimally articulate his or her justification for reject-
ing or accepting specific evidence of a disability.” Rice v.
Barnhart, 384 F.3d 363, 371 (7th Cir. 2004). The ALJ
certainly met this lax standard. He first rejected Dr.
Sakrison’s conclusions regarding Berger’s functional
capacity—specifically that Berger would miss at least
three days of work per month and that he could not
continuously sit, stand, or walk—by correctly noting
that Dr. Sakrison had not, by her own admission, assessed
his functional capacity. In addition, many of her observa-
tions regarding Berger’s mobility and work history were
simply inconsistent with his claims of debilitating back
pain. The ALJ rejected Dr. Paul’s assessment regarding
missed work for the same reason. In fact, Dr. Paul ex-
pressly disclaimed any ability to accurately assess
Berger’s work restrictions because he had not done the
requisite tests. Although Dr. Sakrison was Berger’s
physician for some time and Dr. Paul was a neursurgeon,
see 20 C.F.R. § 404.1527(d)(2) & (d)(5) (listing these
characteristics as deserving “more weight”), the ALJ
showed that he was aware of the roles these doctors played
in Berger’s treatment, but he nonetheless decided to
discount their medical opinions for the reasons listed
above. This was not error. Hofslien v. Barnhart, 439 F.3d
375, 377 (7th Cir. 2006) (“[T]he weight properly to be
given to testimony or other evidence of a treating physician
depends on circumstances.”). In short, the ALJ’s opinion
might not have been flawless, but it certainly rested on a
sufficient factual basis to support its ultimate conclusion.
12                                            No. 07-1295

  B. ALJ’s Determination That Berger Was Not
     Credible
  Berger also challenges the ALJ’s determination that he
was not credible. The ALJ pointed to several inconsisten-
cies when discounting Berger’s credibility. Aside from
his conclusion that the medical evidence did not support
Berger’s claims of debilitating pain, the ALJ pointed to
several aspects of his testimony that, in his estimation,
made Berger’s claims less worthy of belief. For example,
the ALJ found Berger’s part-time work as a carpenter,
the performance of household chores such as mowing the
lawn, fishing, and the long-distance drives to see his
girlfriend inconsistent with his claimed limitations. Also,
Berger had failed to report some of his earnings on his
income tax reports and had ostensibly engaged in drug-
seeking behavior by getting hydrocodone prescribed by
another doctor while Dr. Sakrison was treating him with
a regimen of Vicodin and muscle relaxers. Finally, the
ALJ questioned Berger’s claims regarding his pain be-
cause he had failed to pursue physical therapy or other
treatment options.
  Some of the ALJ’s findings regarding Berger’s credibility
are a bit harsh. For example, much of Berger’s failure to
pursue treatment can be explained by his lack of insurance
coverage or money to foot the bills. Regardless, an ALJ’s
credibility assessment will stand “as long as [there is]
some support in the record,” Schmidt v. Astrue, 496 F.3d
833, 842 (7th Cir. 2007), and, in Berger’s case, there
was. The functional-capacity evaluation in 1999 and the
evaluation conducted by Dr. Weiss in January 2000
indicated that Berger could perform light work. This
evidence is inconsistent with Berger’s statement that he
was totally disabled. In addition, Berger continued to
work as a carpenter, albeit on a part-time basis. Although
the diminished number of hours per week indicated that
Berger was not at his best, the fact that he could perform
No. 07-1295                                              13

some work cuts against his claim that he was totally
disabled. So too do his statements regarding his non-work
activities: four-hour drives, lawn mowing, cleaning out the
garage, and light construction work indicate that Berger
could perform sedentary work and was not rendered
entirely immobile by his back pain. Finally, Berger had
engaged in some behavior that undermined his credibility.
He received a regimen of pain medication from two
different doctors, and he failed to report income on his
income taxes, either of which could justify a more skeptical
view of his testimony. For these reasons, the ALJ’s credi-
bility determination was not “patently wrong,” Schmidt,
496 F.3d at 842, or divorced from the facts contained in
the record. Accordingly, we will not disturb his conclu-
sion on appeal.


                    III. Conclusion
  For the foregoing reasons, we AFFIRM the district court’s
decision affirming the Commissioner’s denial of benefits.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                   USCA-02-C-0072—2-8-08